1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    HOUSTON BYRD,
10                 Plaintiff,
                                                       Case No. 2:18-cv-00479 RAJ
11          v.
                                                       ORDER
12   HON. JUDGE A. HARPER, et al.,
13                 Defendants.
14
15                                    I.    INTRODUCTION

16          This matter is before the Court on Plaintiff’s Final Request for Default Judgment,

17   Objection to the Court’s June 18, 2019 Order and Findings of Fact or Reparations. Dkt. #

18   14.   Given the context of the motion, the Court construes this as a motion for

19   reconsideration. For the reasons below, Plaintiff’s motion is denied.

20                                         II. DISCUSSION

21          Motions for reconsideration are disfavored and will be granted only upon a

22   “showing of manifest error in the prior ruling” or “new facts or legal authority which could

23   not have been brought to [the court’s] attention earlier with reasonable diligence.” Local

24   R. W.D. Wash. (“LCR”) 7(h)(1).

25          On June 18, 2019, the Court dismissed Plaintiff’s complaint sua sponte. A district

26   court may sua sponte dismiss a pro se complaint filed in forma pauperis under 28 U.S.C.

27   § 1915(d) where the complaint is “frivolous” in that it lacks any arguable basis in law or

28   ORDER – 1
1    fact. Denton v. Hernandez, 504 U.S. 25 (1992); Jackson v. Arizona, 885 F.2d 639, 640
2    (9th Cir. 1989).
3           Plaintiff alleged that a King County judge committed perjury and other acts of
4    judicial misconduct in a state court case involving Plaintiff. The Complaint, however,
5    failed to put forth any facts supporting Plaintiff’s allegations and instead quoted numerous
6    statutes and cases concerning fraud on the court. Dkt. # 5 at 9-10.
7           Furthermore, it is settled that “[j]udges are immune from suit arising out of their
8    judicial acts, without regard to the motives with which their judicial acts are performed,
9    and notwithstanding such acts may have been performed in excess of jurisdiction, provided
10   there was not a clear absence of all jurisdiction over the subject matter.” Sires v. Cole, 320
11   F.2d 877, 879 (9th Cir. 1963); see also Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)
12   (explaining that a judge will not be deprived of immunity because the action he took was
13   in error, was done maliciously, or was in excess of his authority).
14          The Court finds no manifest error in its prior ruling. Nor has Plaintiff submitted
15   any facts or new authority to alter the Court’s conclusion. Therefore, Plaintiff’s motion is
16   DENIED.
17                                     III. CONCLUSION
18          For the reasons stated above, the Court DENIES Plaintiff’s motion. Dkt. # 14.
19
            DATED this 14th day of August, 2019.
20
21
22
                                                       A
                                                       The Honorable Richard A. Jones
23
                                                       United States District Judge
24
25
26
27
28   ORDER – 2
